Citation Nr: 0409614	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $5,020, to include 
the issue of whether the waiver application was timely filed.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to October 1945.  
He died in March 1989.  The appellant in this case is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
December 2001 decision of the Committee on Waivers and Compromises 
(the Committee) at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  In that decision, the 
Committee denied the appellant's request for a waiver of recovery 
of an overpayment of death pension benefits in the calculated 
amount of $5,020, on the basis that her request was not timely 
filed.  


FINDINGS OF FACT

1.  In November 2000, a letter notifying the appellant of an 
overpayment of death pension benefits in the amount of $5,020 was 
mailed to her at her most recent address of record; included with 
this notice was information advising her of her right to request 
waiver of the debt within 180 days.

2.  Liberally construing the appellant's communications, a request 
for waiver of the overpayment of death pension benefits was 
received at the RO in December 2000, within 180 days following 
issuance of the notice of overpayment.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, a request for 
waiver of recovery of an overpayment of death pension benefits in 
the amount of $5,020 was timely filed.  38 U.S.C.A. §§ 5107, 
5302(a), 7105 (West 2002); 38 C.F.R. § 1.963(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), does not apply in this case, 
given the nature of the issue on appeal.  See Barger v. Principi, 
16 Vet. App. 132 (2002) (holding that the duties specified in the 
VCAA are not applicable to requests for a waiver of overpayment).  
Even assuming for the sake of argument that the VCAA did apply in 
this case, the Board finds that no further action is necessary at 
this time, give the favorable decision below.  

I.  Factual Background

In a May 1996 letter, the RO notified the appellant that she had 
been awarded death pension benefits, effective May 1, 1996.  She 
was advised that the rate of her pension was based on her reports 
of no income from any source, including Social Security, and that 
she was responsible for notifying VA immediately of any changes in 
her income or family status.

In a September 1999 letter, the appellant contacted the RO to 
advise VA that she was planning to marry over the upcoming holiday 
season.  She also indicated that she planned to begin working on 
November 1, 1999, and expected to earn $600 to $800 monthly.  She 
acknowledged that with her upcoming marriage and job, she expected 
to lose her VA pension.  

Over one year later, in an October 2000 letter, the RO notified 
the appellant that they had terminated her pension effective 
November 1, 2000, based on her reports of $600 monthly income.  
She was advised that this retroactive reduction would result in an 
overpayment of benefits, which was subject to recovery.  

In a November 2, 2000 letter, the appellant was notified that the 
amount of the overpayment was $5,020.  She was duly advised that 
she had a right to dispute the debt, as well as to request a 
waiver of the debt within 180 days.  

The following month, the appellant contacted the RO and advised 
that the relationship with her ex-fiancé had ended prior to their 
marriage, and that she had not worked in the previous year as 
planned.  She therefore asked that the matter be clarified and 
advised the RO that she had no money to repay the debt.  

In August 2001 letters, the appellant reiterated that she had 
neither married nor worked in the previous year.  The appellant 
argued that she, therefore, did not believe that the debt had been 
properly created.  She further reiterated that she was unable to 
pay the debt and hoped the matter could be straightened out 
shortly.  

The RO construed the appellant's communications as a Notice of 
Disagreement with the termination of her pension and solicited 
financial information from her.  In November 2001, the appellant 
submitted a completed Eligibility Verification Report on which she 
indicated that she had no assets and had earned no wages since 
December 1998, but that she had been receiving benefits from the 
Social Security Administration in the amount of $861 monthly.  

In November 2001, consultation with the Social Security 
Administration revealed that the appellant had been in receipt of 
benefits at a rate exceeding the annual VA pension income 
limitation since June 1998.  

Based on the foregoing, the RO issued a Statement of the Case in 
November 2001 denying reinstatement of the appellant's pension.  
Additionally, in a December 2001 letter, the RO proposed to 
terminate the appellant's pension retroactively from July 1, 1998, 
based on her receipt of benefits from the Social Security 
Administration.  It does not appear that this action has yet been 
undertaken.

In December 2001 letters, the appellant reiterated that she was 
not seeking a reinstatement of her pension benefits.  Rather, she 
indicated that she was disputing the $5,020 debt at issue and 
requesting a waiver.  

In a December 2001 determination, the Committee on Waivers and 
Compromises denied the appellant's request for a waiver of 
recovery of the overpayment of death pension benefits in the 
calculated amount of $5,020, on the basis that her request was not 
timely filed.  

The appellant appealed the Committee's determination, arguing that 
she had properly contacted the RO within 180 days of notification 
of the debt and advised them that she disputed the debt and was 
not able to repay it.  

II.  Law and Regulations

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered: (1)  if it is made within 2 
years following the date of a notice of indebtedness issued on or 
before March 31, 1983, by the VA to the debtor, or (2) if it is 
made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the Committee 
on Waivers and Compromises that, as a result of an error by either 
the VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness beyond 
the time customarily required for mailing (including forwarding).  
If the requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson shall 
direct that the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b) (2003).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant need 
only demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

III.  Analysis

As set forth above, the record reveals that VA notified the 
appellant of the $5,020 death pension indebtedness at issue in 
this case in a November 2000 letter.  

The following month, the appellant contacted the RO and advised 
that the debt was invalid as the relationship with her ex-fiancé 
had ended prior to their marriage, and that she had not worked in 
the previous year as planned.  She also indicated that she was 
unable to repay the debt.  

The law on waiver of recovery of claims by the United States 
refers to an "application for relief" being made within 180 days.  
The law also refers to it as an "application for a waiver."  There 
is, however, nothing in the law or regulations which requires an 
appellant to use the term "waiver" when seeking relief.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2003).

Therefore, liberally construing the appellant's December 2000 
communication to the RO regarding the debt at issue in this case, 
the Board finds that she has submitted a timely request for a 
waiver of recovery of this debt.  She has also challenged the 
validity of the debt at issue here.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2003).  Neither issue however, has 
been considered by the RO and the Board may not consider them 
here.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, these 
issues are addressed below in the remand portion of this decision.  


ORDER

The appellant's request for a waiver of recovery of an overpayment 
of pension benefits in the calculated amount of $5020 was timely 
received.  To this extent, the appeal is granted.  


REMAND

In light of the Board's decision above, the RO must now consider 
the appellant's request for a waiver, and challenge to the 
validity, of the $5020 death pension overpayment.  See 38 C.F.R. § 
1.911(c)(1) (2003); Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991) (holding that "when a veteran raises the validity of the 
debt as part of a waiver application . . . it is arbitrary and 
capricious and an abuse of discretion to adjudicate the waiver 
application without first deciding the veteran's challenge to the 
lawfulness of the debt"); see also VA O.G.C. Prec. Op. No. 6-98 
(holding that when a veteran challenges the validity of the debt 
and seeks waiver of the debt, the RO must first fully review the 
debt's validity and, if the office believes the debt to be valid, 
prepare a written decision fully justifying the validity of the 
debt before referring the waiver request to the Committee on 
Waivers and Compromises).

In view of the foregoing, this matter is remanded to the RO for 
the following action:

After conducting any necessary development, the RO should 
adjudicate the appellant's challenge concerning the validity of 
the debt at issue.  If it is determined that a debt was properly 
created, then the Committee should review the waiver claim and 
determine whether such a waiver is warranted under applicable laws 
and regulations.  If the benefit on appeal is not granted, the 
appellant and any representative should be furnished an 
appropriate supplemental statement of the case and given an 
opportunity to respond.  

The case should then be returned to the Board for appellate 
review, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



